Citation Nr: 0307802	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  01-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of the right knee, from 10 percent disabling.

2.  Entitlement to an increased rating for residuals of an 
injury to the left knee, from 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from December 1980 to 
October 1985, and from January 1986 to August 1988. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to an increased rating for post-operative 
residuals of a right knee injury, and residual effects of an 
injury to the left knee, both disabilities rated as 10 
percent disabling.

REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
the case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In this instance, the RO has not sent the veteran a VCAA 
letter, and has not discussed the VCAA in a Statement of the 
Case or Supplemental Statement of the Case.  Therefore, in 
light of the foregoing and to ensure full compliance with due 
process requirements, the veteran's claim should be remanded 
so that the RO can issue a VCAA letter.  

This matter is remanded to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  After completing any required 
actions identified above, the RO should 
take adjudicatory action on the issues 
of entitlement to an increased rating 
for postoperative residuals of the right 
knee, from 10 percent disabling, and 
entitlement to an increased rating for 
residuals of an injury to the left knee, 
from 10 percent disabling.  The veteran 
and his representative should be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

